Citation Nr: 0402115	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher ratings for headaches and for 
Grave's disease with hyperthyroidism for the period June 1, 
1998 to July 10, 2001, to include the question of whether the 
veteran was properly notified of a March 1998 decision that 
reduced the evaluations for those disabilities to a 
noncompensable level.

2.  Entitlement to a rating in excess of 10 percent for 
headaches from July 11, 2001.

3.  Entitlement to a rating in excess of 10 percent for 
Grave's disease with hyperthyroidism from July 11, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1993.  His service included active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2003).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.  By that 
decision, the RO increased the veteran's rating for headaches 
from zero to 10 percent, effective from July 11, 2001.  The 
RO also increased the rating for Grave's disease with 
hyperthyroidism from zero to 10 percent, effective from the 
same date.  The veteran appealed, challenging the evaluations 
assigned and the effective date(s) of the awards.  Among 
other things, the veteran maintains that he was never 
properly notified of a March 1998 decision that reduced the 
evaluations for his disabilities to zero percent, and that he 
is therefore entitled to reinstatement of the ratings as they 
existed prior to the reduction.  He also contends that the 10 
percent ratings currently assigned do not adequately reflect 
the severity of his disabilities.  Accordingly, the issues on 
appeal have been characterized as set forth above, on the 
title page of this preliminary order.
 
When the veteran filed his notice of disagreement in October 
2002, he pointed out that he had been awarded benefits by a 
decision entered in January 1997, but that he had never 
received them because the RO's attempts to contact him were 
unsuccessful.  He requested, among other things, that "I be 
paid all back pay that is due me."  In a December 2002 
statement of the case (SOC), the RO explained that "[t]he 
veteran did not receive benefits for his initial grant of 
benefits due to the fact that his benefits were withheld to 
recoup . . . separation pay."  It is not clear from the 
record whether the RO performed an actual accounting to 
determine whether the benefits payable to the veteran under 
the January 1997 decision exceeded what was required to 
recoup his separation pay, leaving a net balance owing to 
him.  Because the RO has addressed this issue only 
tangentially in an SOC, and has not formally adjudicated it, 
the Board does not have jurisdiction to consider it as part 
of the present appeal.  See 38 U.S.C.A. § 7104(a) (West 2002) 
(indicating that the Board may review a matter on appeal only 
if it has previously been the subject of a decision by the 
Secretary).  Therefore, the matter is referred to the RO for 
further action, as appropriate.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies to earlier effective date claims, and 
that it requires VA to notify the claimant that evidence of 
an earlier filed claim is necessary to substantiate the 
claim.  Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).

In the present case, the record shows that the veteran has 
been furnished a VCAA notice letter in connection with his 
claims for increased rating.  However, he has not been 
furnished such a letter in connection with his claim for an 
earlier effective date.  Accordingly, and because the Board's 
regulatory authority to issue such letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  In July 2001, the veteran submitted 
a release so that the RO could assist him in obtaining 
records of treatment from a Kaiser Permanente facility 
(Southwood Medical Center) in Jonesboro, Georgia.  He 
indicated that he had been treated there both for headaches 
and for "thyroidism".  The RO wrote letters to that 
facility in December 2001 and April 2002, and no response was 
received.  Notably, however, the RO directed both letters to 
an incorrect city and zip code.  Indeed, the U.S. Postal 
Service returned the second letter as undeliverable.  To 
date, the record does not reflect that the RO has made any 
further efforts to mail a release to the correct address.  
This should be accomplished on remand.  The Board also notes 
that the veteran reported in his July 2001 informal claim for 
benefits that evidence relevant to his claims was located at 
the VA Medical Center (VAMC) in Decatur, Georgia.  The record 
shows that the RO initiated a search for treatment reports 
from that VAMC in September 2001, and that no admissions or 
outpatient treatment reports were found.  Notably, however, 
the RO limited its search to reports dated on or after 
January 1, 2001.  On remand, the RO should expand its search 
to include any relevant records of treatment from that 
facility dated after January 30, 1995 (the record already 
contains reports prior to that date) and before January 1, 
2001, in order to ensure that the record is as complete as 
possible.  The RO should also arrange to have the veteran re-
examined for purposes of obtaining additional information as 
to the severity of his service-connected disabilities.  
38 C.F.R. §§ 3.327, 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with Issue #1, above.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  The 
notice should include language informing 
the veteran that in order to substantiate 
his claim that he was never properly 
notified of a March 1998 decision that 
reduced the evaluations for his headaches 
and for Grave's disease with 
hyperthyroidism, he needs to obtain and 
submit evidence showing that his claims 
file at that time contained other possible 
or plausible mailing addresses for him, 
and that the RO failed to meet its burden 
of attempting to locate him at the 
alternative known addresses.  See, e.g., 
Woods v. Gober, 14 Vet. App. 214, 218-221 
(2000).  The notice should also include 
language notifying the veteran that, 
alternatively, in order to otherwise 
substantiate his claim for an earlier 
effective date for the increased 
evaluations for his headaches and for 
Grave's disease with hyperthyroidism, he 
needs to obtain and submit evidence 
demonstrating that a formal or informal 
application for increase was received 
sometime after March 16, 1998 (the date of 
the RO decision reducing the evaluations 
for his disabilities) and before July 11, 
2001 (the currently assigned effective 
date), as well as evidence demonstrating 
that he satisfied the criteria for an 
increased evaluation during that time 
frame.

2.  The RO should ask the veteran to 
provide information regarding any evidence 
of current or past treatment for headaches 
and Grave's disease with hyperthyroidism 
that has not already been made part of the 
record, and should assist him in obtaining 
such evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  The RO 
should make efforts to ensure that all 
relevant records of VA treatment have been 
obtained for review, to include all 
relevant records of treatment from the 
VAMC in Decatur, Georgia dated after 
January 30, 1995 and before January 1, 
2001.  The RO should also make efforts to 
assist the veteran in obtaining relevant 
records of treatment from Kaiser's 
Southwood Medical Center in Jonesboro, 
Georgia.  The evidence obtained should be 
associated with the claims file.

3.  The veteran should be informed that it 
would be helpful for him to obtain and 
submit statements from family members or 
other individuals who have personally 
witnessed the debilitating effects of his 
headaches.  He should be informed that 
statements describing the frequency of his 
headaches and their effects on his ability 
to function are the type of statements 
that would be most helpful in 
substantiating his claim for an increased 
rating.

4.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination.  The examiner should review 
the claims file.  With regard to the 
veteran's headaches, the examiner should 
indicate whether the veteran has 
prostrating attacks of headache and, if 
so, when they began; how often they occur; 
whether they are brief or prolonged; and 
whether they are productive of slight, 
moderate, or severe economic 
inadaptability.  With regard to the 
Grave's disease and hypothyroidism, the 
examiner should indicate whether the 
veteran exhibits tachycardia or other 
cardiovascular symptoms; gastrointestinal 
symptoms; symptoms of the sympathetic 
nervous system; muscular weakness; 
fatigability; weight loss; emotional 
instability; tremor; thyroid enlargement; 
eye involvement; increased pulse pressure; 
and/or increased blood pressure.  A 
complete rationale should be provided for 
any opinions expressed.

5.  The RO should then take adjudicatory 
action on the claims here on appeal.  If 
any benefit sought remains denied, the RO 
should furnish the veteran and his 
representative a supplemental SOC (SSOC).  
The SSOC should contain, among other 
things, a summary of, and citation to, 
38 C.F.R. §§ 3.103 and 19.25.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


